FILED
                            NOT FOR PUBLICATION
                                                                              NOV 09 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SATNAM SINGH,                                    No.   15-70583

              Petitioner,                        Agency No. A205-795-270

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 12, 2017
                            San Francisco, California

Before: THOMAS, Chief Judge, and REINHARDT and O’MALLEY,** Circuit
Judges.

      Satnam Singh, a citizen of India, petitions for review of the Board of

Immigration Appeals’ order, adopting and affirming the Immigration Judge’s

(“IJ’s”) denial of his applications for asylum, withholding of removal, and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Kathleen M. O’Malley, United States Circuit Judge for
the U.S. Court of Appeals for the Federal Circuit, sitting by designation.
protection under the Convention Against Torture. We have jurisdiction under 8

U.S.C. § 1252. We grant the petition and remand for further proceedings.

      Substantial evidence does not support the agency’s adverse credibility

finding. The IJ determined that Singh’s testimony was inconsistent with itself and

with other record evidence. The cited inconsistencies, however, arise from

apparent errors in the translation process, not from Singh’s dishonesty. See

Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 663 (9th Cir. 2003) (“[W]e have

long recognized that difficulties in interpretation may result in seeming

inconsistencies . . . .”). Although a natural reading of the record suggests that the

inconsistencies were introduced during translation of Singh’s testimony from

Punjabi to English, neither the IJ nor the Board considered this possibility. See

Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010) (“In evaluating

inconsistencies, the relevant circumstances that an IJ should consider include the

[applicant’s] explanation for a perceived inconsistency . . . and other record

evidence that sheds light on whether there is in fact an inconsistency at all.”).

      The record does not support the findings that factored into the IJ’s adverse

credibility finding. First, the IJ determined that Singh intermittently referred to his

treating doctor—who, according to record evidence, is female—as male.

However, Singh expressly and repeatedly described the doctor as female. While


                                           2
the male pronoun was used to describe the doctor, a fair reading of the transcript

demonstrates that any error was likely introduced by the translator rather than

Singh. The IJ unreasonably attributed these perceived inconsistencies to

dishonesty rather than miscommunication. See Li v. Holder, 559 F.3d 1096, 1100

n.4 (9th Cir. 2009) (“[S]ome of the perceived inconsistencies on which the IJ based

his adverse credibility finding had more to do with translation and transcription

problems than the credibility of [the petitioner’s] claim.”).

      Relatedly, the IJ determined that Singh inconsistently alleged to have

received treatment from two different doctors, but Singh’s descriptions of medical

care were consistent throughout the removal hearing. The IJ erred in discounting

Singh’s testimony on this basis.



      PETITION GRANTED; REMANDED.




                                           3